Name: Commission Regulation (EEC) No 1552/80 of 20 June 1980 laying down detailed rules for the provision of administrative assistance in connection with the export of certain cheeses eligible for special treatment on import into Australia
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Asia and Oceania;  processed agricultural produce;  executive power and public service
 Date Published: nan

 Avis juridique important|31980R1552Commission Regulation (EEC) No 1552/80 of 20 June 1980 laying down detailed rules for the provision of administrative assistance in connection with the export of certain cheeses eligible for special treatment on import into Australia Official Journal L 153 , 21/06/1980 P. 0023 - 0026 Finnish special edition: Chapter 3 Volume 12 P. 0049 Greek special edition: Chapter 03 Volume 29 P. 0025 Swedish special edition: Chapter 3 Volume 12 P. 0049 Spanish special edition: Chapter 03 Volume 18 P. 0137 Portuguese special edition Chapter 03 Volume 18 P. 0137 COMMISSION REGULATION (EEC) No 1552/80 of 20 June 1980 laying down detailed rules for the provision of administrative assistance in connection with the export of certain cheeses eligible for special treatment on import into Australia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931/79 of 20 December 1979 on the granting of assistance on export of agricultural products which may benefit from a special import treatment in a third country (1), and in particular Article 1 (2) thereof, Whereas the Commonwealth of Australia has agreed, in the context of GATT, to allow imports of soft ripened cheeses, Roquefort, Stilton and cheeses from goats' milk free of any quantitative restrictions ; whereas this agreement will apply from 1 July 1980; Whereas the Community has undertaken to grant administrative assistance to the Australian authorities to ensure correct application of the agreement ; whereas, to this end, the cheeses concerned should be accompanied by a certificate issued by the competent authorities in the Community; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 For exports to the Commonwealth of Australia of: - soft ripened cheeses plus cheeses produced exclusively from goats' milk (excluding Feta, Telemes and Kasseri) falling within subheading 04.04 E of the Common Customs Tariff, - Roquefort cheese and Stilton cheese falling within subheading 04.04 C of the Common Customs Tariff, produced in the Community and satisfying the definition set out in Annex I hereto, a certificate corresponding to the specimen set out in Annex II hereto shall be issued at the request of the party concerned. Article 2 1. Certificates shall be printed on white paper and in English. Their size shall be 210 Ã  297 mm. Each certificate shall be given a serial number by the issuing agency. The exporting Member State may require that the certificate to be used on its territory shall, in addition to English, be printed in one of its official languages. 2. Certificates shall be made out in one original and at least two copies. These copies shall bear the same serial number as the original. The original and copies shall be completed either in typescript or in manuscript ; in the latter case, they shall be completed in block letters and in ink. Article 3 1. The certificate and copies thereof shall be issued by the agency designated by each Member State. 2. The issuing agency shall keep one copy of the certificate. The original and the other copy shall be produced to the customs officer where customs export formalities for export to the Commonwealth of Australia are completed. 3. The customs office referred to in paragraph 2 shall set its stamp on the box reserved for this purpose on the original and return it to the party concerned. The copy shall be kept by that customs office. Article 4 The certificate shall be valid only after endorsement by the competent customs office. It shall cover the quantity of goods indicated thereon. However, a quantity exceeding by not more than 5 % the quantity stated on the certificate shall be regarded as being covered by that certificate. Article 5 Member States shall take whatever measures may be necessary for the purpose of checking the origin, type, composition and quality of the cheeses in respect of which certificates are issued. Article 6 This Regulation shall enter into force on 1 July 1980. (1)OJ No L 334, 28.12.1979, p. 8. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1980. For the Commission Finn GUNDELACH Vice-President ANNEX I Definition of the cheeses referred to in Article 1 1. Soft ripened cheeses are treated or ripened by biological agents such as moulds, yeasts and other organisms which have caused a visible crust to form on the surface of the cheese. The treatment or ripening is so carried out that the cheese visibly cures or ripens from the surface towards the centre. The fat content by weight of dry matter must not be less than 50 %. Moisture content calculated by weight of the non-fatty matter must not be less than 65 %. The term "soft ripened cheese" does not include cheeses with moulds, yeasts and other organisms on the crust which also contain mould, blue or otherwise, distributed evenly throughout the interior of the cheese. 2. Roquefort cheeses must be made in accordance with the standards laid down in the law of 29 July 1925 published in the "Journal officiel de la RÃ ©publique franÃ §aise" of 30 July 1925 and must be labelled as "Roquefort" by the "ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale des producteurs de lait de brebis et des industriels de Roquefort". 3. Stilton cheeses must be made in accordance with the regulations governing the use of certification trademarks 831 407 and 831 408 and complying with the appropriate requirements relating to the milk fat content and water content as set out in Schedule 1 to the 1970 cheese regulations of the United Kingdom. 4. Goats' milk cheeses must be made "solely from goats' milk" (excluding Feta, Telemes and Kasseri cheeses) and must bear these words on the package and/or on the label. ANNEXE II - ANNEX II - ANHANG II - ALLEGATO II - BIJLAGE II - BILAG II EUROPEAN COMMUNITIES >PIC FILE= "T0015052"> (Back of certificate) DEFINITION OF SOFT RIPENED CHEESES Soft ripened cheese is cured or ripened by biological curing agents, such as moulds, yeasts and other organisms which have formed a crust on the surface of the cheese. The curing or ripening is conducted so that the cheese visibly cures or ripens from the surface towards the centre. Fat content in the dry matter is not less than 50 %. Moisture content calculated by weight of the non-fatty matter is not less than 65 %. The term "soft ripened cheese" does not include cheeses with moulds, yeasts and other organisms on the surface which also contain mould, blue or otherwise, distributed throughout the interior of the cheese. DEFINITION OF ROQUEFORT CHEESE Roquefort cheese is made in accordance with the regulation of 29 July 1925 published in "Journal officiel de la RÃ ©publique franÃ §aise" of 30 July 1925 and labelled as "Roquefort" by the "ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale des producteurs de lait de brebis et des industriels de Roquefort". DEFINITION OF STILTON CHEESE Stilton cheese made in accordance with the regulations governing the use of certification trademarks 831 407 and 831 408 and complying with the appropriate requirements for content of milk fat and water as set out in Schedule 1 to the 1970 cheese regulations of the United Kingdom. DEFINITION OF GOATS' MILK CHEESES Goats' milk cheese is cheese made with milk solely from goats and labelled as having been made with milk solely from goats (excluding Feta, Telemes and Kasseri cheeses).